Citation Nr: 0834407	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-11 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial disability rating higher than 
40 percent for degenerative disc disease and degenerative 
joint disease of the lumbar spine.  

2.  Entitlement to an initial disability rating higher than 
10 percent for left lumbar radiculopathy.  

3.  Entitlement to an increased disability rating for left 
cervical radiculopathy, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an effective date earlier than November 
21, 2002 for the grant of entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).

5.  Entitlement to an effective date earlier than November 
21, 2002 for eligibility for Dependents' Educational 
Assistance (DEA) under Title 38, United States Code, Chapter 
35.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
February 1956.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and September 2006 rating 
decisions of the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO).  Thereafter, the veteran's 
file was transferred to the Philadelphia, Pennsylvania, VA 
Regional Office and Insurance Center (RO&IC).

A review of the file reveals confusion as to the proper 
issues on appeal.  As such, the Board feels a discussion of 
this case's procedural history is necessary.  Historically, 
the veteran's claim for service connection for a chronic low 
back disorder was denied by the Board in December 1998.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Following an August 
2000 Court Order vacating the Board's 1998 decision, the 
Board remanded the claim for further development in February 
2001.  

In a March 2005 rating decision, the RO granted service 
connection for degenerative disc disease and degenerative 
joint disease of the lumbar spine (hereinafter, low back 
disability), evaluated as 40 percent disabling from November 
20, 1989, and degenerative disc disease and degenerative 
joint disease of the cervical spine (hereinafter, cervical 
spine disability), evaluated as 20 percent disabling from 
January 16, 1990 and 30 percent disabling from November 21, 
2002.  The RO also awarded separate 10 percent ratings for 
left lumbar radiculopathy and left cervical radiculopathy 
effective from September 23, 2002.  In June 2005, veteran's 
attorney filed a notice of disagreement (NOD) with the 
disability ratings assigned for the low back disability and 
the left lumbar radiculopathy.  A statement of the case (SOC) 
regarding these issues was sent in February 2006 and a 
substantive appeal (VA Form 9) was received in April 2006.  
Therefore, the veteran has perfected a timely appeal of these 
issues to the Board.

The Board acknowledges the attorney's contention that the 
June 2005 NOD was also meant to express disagreement with the 
effective dates assigned for the service-connected 
disabilities as well as the ratings assigned.  See the March 
2006 VA Form 9, page 2.  However, upon review, the Board 
finds that the June 2005 submission does not constitute a 
timely NOD as to the effective dates assigned in the March 
2005 rating decision.  

Concerning this, a written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the RO and 
a desire to contest the result will constitute a NOD.  While 
special wording is not required, the NOD must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201 (2007).  

In support of its decision that the June 2005 statement does 
not constitute a NOD as to the effective dates assigned in 
the March 2005 rating decision the Board points to the first 
paragraph of the statement which reads:

We have received the Rating Decision 
dated March 8, 2005, attached 
correspondence dated May 25, 2005.  The 
veteran, [named omitted], wishes to thank 
the Regional Office adjudication for 
finding favorably regarding his claim for 
service connection for degenerative disc 
disease, lumbosacral spine.  However, the 
veteran must express disagreement with 
the rating assigned for this disability 
as it does not reflect his employability 
and loss of income due to this 
disability.  For this reason, this 
correspondence is submitted as a Notice 
of Disagreement with the Regional 
Office's (RO) decision on March 8, 2005.  
(Emphasis added).  

The attorney then goes into a detailed argument as to why the 
RO should have considered whether the veteran was entitled to 
an extra-schedular rating and an award of TDIU from November 
1989.  The Board notes that at no point did the attorney 
assert, or even suggest, that the effective dates assigned in 
the March 2005 rating decision were improper.  Therefore, the 
June 2005 statement can not reasonably be construed as a NOD 
with the effective dates assigned in the March 2005 rating 
decision.  38 C.F.R. § 20.201.

The Board has also reviewed a September 2005 statement from 
the attorney to see if it can be construed as a NOD regarding 
the effective date issues.  See 20.302 (2007) (a timely NOD 
must be filed within one year from the date that the RO 
mailed notice of the determination).  However, this document 
can also not be construed as a NOD regarding the effective 
date issues.  In this statement, the attorney simply 
reasserts his position that TDIU should be established from 
November 1989.  The Board acknowledges the attorney's 
assertion that "[t]he effective date for unemployability 
must be established at November 2002, pending the appeal of 
the veteran's claim for an earlier effective date" however, 
it does not find this statement alone ambiguous enough that 
the RO should have contacted the attorney and requested 
clarification as to his intent.  See 38 C.F.R. § 19.26.  
Indeed, the substantive appeal filed by the attorney in March 
2006 supports this conclusion.  At no point in the 
substantive appeal did the attorney contend that his 
September 2005 statement was meant to express disagreement 
with the effective dates assigned.  Instead, he maintained 
that the veteran's disagreement was raised in the June 2005 
statement.  See the March 2006 VA Form 9, page 2 ("In [the 
veteran's] notice of disagreement of June 28, 2005, he had 
disagreed with the effective date of the service connected 
disabilities as well as with the rating assigned.")  The 
fact that the attorney made this assertion after the February 
2006 SOC, when he became aware of the issues the RO 
considered on appeal, speaks volumes.  That is, the 
attorney's own assertion regarding the June 2005 statement 
makes clear that he did not intend the September 2005 
statement to be a NOD regarding the effective dates assigned.  

Given the above discussion, the Board finds that the veteran 
did not file a timely appeal as to the effective dates 
assigned in the March 2005 rating decision.  38 C.F.R. 
§§ 20.200, 20.302.  Therefore, that aspect of the decision is 
final in the absence of clear and unmistakable error (CUE).  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a); see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006). (There is no free-
standing claim for an earlier effective date, and once an 
effective date has become final, a claimant's only recourse 
is to have the final decision revised on the grounds of 
CUE.).  

The Board notes that in September 2006 the RO denied 
increased ratings for all four of the veteran's service-
connected lumbar and cervical spine disabilities, and granted 
entitlement to TDIU and eligibility to DEA from August 31, 
2005.  In November 2006, the attorney filed a statement which 
was interpreted by the RO as a NOD on the issues of 
entitlement to increased ratings for left lumbar 
radiculopathy and left cervical radiculopathy, and 
entitlement to earlier effective dates for TDIU and 
eligibility to DEA.  The veteran perfected his appeal in July 
2007.  [The Board notes that the issue of a higher rating for 
left lumbar radiculopathy was already in appellate status.]  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for remand

Additional records

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

The Board notes that the record contains a Social Security 
Award Certificate for the veteran showing his receipt of 
disability benefits from the Social Security Administration 
(SSA) in 1985.  In recent submission from his attorney it 
appears that the veteran continues to receive disability 
benefits from the SSA.  Notably, there is no indication that 
the RO has attempted to obtain any medical records for the 
veteran held by SSA.  As those records are potentially 
germane to the instant appeal, they must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992) (held 
that even where the decision awarding SSA benefits was made 
years before a current claim, the records held by SSA may 
continue to have relevance, as SSA is obligated to 
discontinue disability benefits based on a change in a 
recipient's employability status, and SSA conducts periodic 
examinations to determine the employability status of 
recipients).  

VA examination 

As this claim is be returned to the RO, the Board feels that 
the veteran should be afforded a VA examination to determine 
the current severity of his service-connected disabilities.  
In this regard, the Board notes that the last VA examination 
was conducted in August 2005, more than three years ago.  
See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the 
Court determined the Board should have ordered 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for the lumbar and cervical 
spine disabilities on appeal.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  

2.  Obtain the veteran's SSA records, 
including copies of any medical records 
used to decide his claim, hearing 
transcripts, etc.  All records obtained 
pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Schedule the veteran for 
appropriate examination(s) to determine 
the current severity of his service-
connected low back disability, left 
lumbar radiculopathy, and left cervical 
radiculopathy.  All indicated tests, 
studies and x-rays should be performed 
and all findings, including range of 
motion for the lumbar spine, reported 
in detail.  In particular, the examiner 
should state whether the entire 
thoracolumbar spine is ankylosed.

Considering all clinical findings, the 
examiner should provide an assessment 
as to whether impairment caused by the 
service-connected left lumbar 
radiculopathy is best characterized as 
resulting in mild, moderate, moderately 
severe, or severe, with marked muscular 
atrophy incomplete paralysis; or 
complete paralysis of the sciatic 
nerve.  See 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8520 (2007).  

Considering all clinical findings, the 
examiner should provide an assessment 
as to whether impairment caused by the 
service-connected left cervical 
radiculopathy is best characterized as 
resulting in mild, moderate, or severe 
incomplete paralysis; or complete 
paralysis of the ulnar nerve.  See 
38 C.F.R. § 4.124a, DC 8516.  

3.  Readjudicate the claims on appeal, 
to include consideration of all 
recently submitted evidence.  This 
should include consideration as to 
whether extraschedular evaluations for 
the service-connected disabilities are 
warranted.  If the outcome is 
unfavorable to the veteran, the veteran 
and his attorney should be issued a 
supplemental statement of the case 
(SSOC).  Thereafter, the case should be 
returned to the Board for further 
appellate review, after all appropriate 
due process considerations have been 
satisfied.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



